J-A20045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    ROBERT PALMER                                   :
                                                    :
                       Appellant                    :   No. 2062 EDA 2021

             Appeal from the PCRA Order Entered October 7, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0010047-2015


BEFORE: BENDER, P.J.E., STABILE, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                               FILED AUGUST 23, 2022

        Robert Palmer (Palmer) appeals from the October 7, 2021 order of the

Court of Common Pleas of Philadelphia County (PCRA court) dismissing his

petition pursuant to the Post-Conviction Relief Act (PCRA).1 We affirm.

                                               I.

                                               A.

        We glean the following facts from the certified record. In July 2015,

Danielle Kelsey (Kelsey) was shot once in the back while driving down 17 th

Street in Philadelphia at approximately 11:00 p.m. Neither she nor the two



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541 et seq.
J-A20045-22


passengers in her vehicle saw the shooter and she did not know Palmer.

Kelsey suffered serious injuries and was hospitalized for several weeks.

      Officers reported immediately to the scene and recovered fired cartridge

casings and a baggie containing vials of crack cocaine near the corner of 17th

Street and Susquehanna Avenue.       They did not locate any eyewitnesses.

Subsequent testing revealed Palmer’s DNA on the baggie containing the

narcotics.

      The next morning, Detective James Wearing (Detective Wearing)

located two surveillance cameras capturing two angles outside of a deli on the

corner of 17th Street and Susquehanna Avenue. One of the cameras captured

an individual wearing a dark-colored jacket walking in front of the deli at

approximately 11:00 p.m. The individual lifted his arm in a “shooting-type

position” while facing in the direction of Kelsey’s vehicle and then left the

scene. Notes of Testimony, 8/17/16, at 84.

      Detective Wearing continued to examine the video footage from earlier

in the day and identified a thin black male with a short afro-style haircut who

appeared to be the same person as the shooter. He first appeared at 8:12

p.m. and was wearing dark shorts with white stitching down the sides, a light-

colored shirt with a distinctive eyeball on the front, dark sneakers and white

socks pulled up his shins. The same individual walked back and forth near the

deli and appeared again on the cameras at 8:16 p.m., 8:19 p.m., 8:22 p.m.,

8:23 p.m., 9:50 p.m. and 10:00 p.m.. At 10:26 p.m., he appeared on the


                                     -2-
J-A20045-22


camera again, this time wearing a dark-colored jacket over his t-shirt.

Detective Wearing testified that even though the jacket covered the t-shirt in

the shooting portion of the video, the individual “kind of like [swung] his arms

in an exaggerated motion. He has like [a] strut about him.” Id. at 89-90.

      Coincidentally, when detectives exited the deli after watching the

surveillance video, Palmer was standing across the street wearing the

distinctive eyeball t-shirt. Detective Wearing also observed that he matched

the individual on the video in his face, hair and build and had the same “strut.”

Id. The detectives immediately placed him under arrest.

      Detective Michael Rocks (Detective Rocks) then interrogated Palmer

about the shooting.    After viewing the surveillance video, Palmer admitted

that he was depicted with the eyeball t-shirt earlier in the night but denied

that he was the individual who made the shooting motion at 11:00 p.m. When

informed about the narcotics recovered from the corner, Palmer admitted that

he had dropped them there earlier in the evening. He then asked Detective

Rocks “what his bail would be if he shot this girl by accident.” Id. at 137.

      A search of Palmer’s residence yielded a pair of black high-top Nike

sneakers like those seen in the videos. However, officers did not find the

hooded sweatshirt or cutoff track pants that the individual in the video had

worn. They also did not recover a firearm or ammunition.

      Following a jury trial, Palmer was convicted of two counts of aggravated

assault, carrying a firearm without a license, carrying a firearm on the public


                                      -3-
J-A20045-22


streets of Philadelphia, and two counts of recklessly endangering another

person.2 One count of aggravated assault identified Kelsey as the victim and

the other count identified a “John Doe” victim, as the Commonwealth argued

that Palmer had intended to shoot an unidentified victim but had hit Kelsey by

accident.

                                               B.

       Palmer proceeded to sentencing on October 28, 2016. Based on his

Prior Record Score (PRS) of one, the standard range of the sentencing

guidelines for aggravated assault causing serious bodily injury to Kelsey was

60 to 78 months’ incarceration. The standard range for the aggravated assault

of the John Doe victim was 48 to 60 months’ incarceration.

       The Commonwealth began by describing Palmer’s juvenile court record.

He had received a 90-day commitment for a single offense involving

possession of a firearm but remained under supervision for three years

because he was unable to ever complete the requirements for release. Palmer

had failed to follow curfew and meet with his probation officer, had attempted

to use someone else’s urine for a drug test, missed school and had issues with

his home detention worker and Vision Quest staff.     He resisted psychiatric

treatment, denied that he had problems and informed staff and his probation



____________________________________________


218 Pa.C.S. §§ 2702(a), 6106(a)(1), 6108 & 2705. Judgment of acquittal
was granted on two counts of attempted murder. 18 Pa.C.S. § 901(a).


                                           -4-
J-A20045-22


officer that he would return to his previous lifestyle when released.      The

Commonwealth argued that Palmer had not taken his charges seriously

throughout the pendency of the instant case, laughing in open court when the

maximum sentences were recited. It argued that despite his low PRS, he had

not demonstrated an ability to change. It highlighted the seriousness of the

offense and requested a sentence of ten to 20 years of incarceration.

     Palmer argued that there was a single victim in the case and that a

sentence of five to ten years, which was in the standard range of the

guidelines, would be appropriate. He argued that his juvenile record merely

reflected that he had been “a teenager with a bad attitude.”        Notes of

Testimony, 10/28/16, at 15. He had struggled with mental health issues but

wanted to be a good father to his children and improve himself.         He also

pointed out that he had support from his mother, who was present at

sentencing and throughout the trial.

     The trial court then reviewed a presentence investigation report (PSI)

and the details of Palmer’s juvenile record, including his difficulties with

supervision, non-compliance and threatening and violent behavior while in

placement. He earned a high school diploma and worked as a janitor following

his discharge from placement. At the time of sentencing, he was 25 years old

and had one prior conviction. He was raised by both parents and had a good

home life. He had a two-year-old child and a ten-month-old child. He had

earned a vocational certificate but did not have formal employment. He was


                                       -5-
J-A20045-22


diagnosed with bipolar disorder, depression and anxiety and had received

outpatient treatment for two years.     The trial court also noted that it had

personally observed Palmer’s defiant and oppositional attitude in court

throughout the proceedings and believed that he did not take the charges or

his behavior seriously.   Finally, it concluded that Palmer had not shown

remorse for his actions, and that by firing ten shots down a city street, he had

avoided a homicide charge by pure luck.

      Accordingly, the trial court sentenced Palmer as follows:

      •     Aggravated assault (Kelsey) – 5 to 10 years’ incarceration

      •    Aggravated assault (Doe) – 4 to 8 years’ incarceration,
      consecutive

      •     Carrying a firearm without a license – 1 to 2 years’
      incarceration, concurrent

      •     Carrying a firearm on the public streets of Philadelphia – no
      further penalty

      •     Two count counts of recklessly endangering another person
      – 1 to 2 years’ incarceration each, concurrent


The aggregate sentence was nine to 18 years of incarceration. Palmer filed a

timely post-sentence motion seeking modification of his sentence, which the

trial court denied.

      Palmer timely appealed and this Court affirmed the judgment of

sentence.   Commonwealth v. Palmer, 192 A.3d 85 (Pa. Super. 2018),

allocator denied, 204 A.3d 924 (Pa. March 20, 2019).        He challenged the

sufficiency of the evidence to support his conviction for aggravated assault of


                                     -6-
J-A20045-22


the John Doe victim. Relevant to this appeal, he argued that the trial court

abused its discretion in allowing Detective Wearing to narrate the surveillance

video obtained from the corner market and testify that Palmer, who admitted

to appearing in earlier portions of the video, was also the person depicted

firing the gun. Id. at 99. We concluded that Detective Wearing’s testimony

was properly admitted as “non-expert opinion[]” testimony and was “based

upon his perceptions of [the videos], placed his subsequent actions in context,

and was helpful in allowing the jury to reach a clear understanding of all his

testimony.” Id. at 101. Moreover, we noted that the identity of the shooter

presented a factual issue and was properly left to the jury to resolve. Id.

Accordingly, we affirmed the judgment of sentence.

                                      C.

      Palmer filed the instant timely PCRA petition and the PCRA court

appointed counsel. He alleged that trial counsel was ineffective for failing to

challenge the weight of the evidence to support his convictions in a post-

sentence motion and failing to present a video expert to rebut Detective

Wearing’s testimony. He further argued that appellate counsel was ineffective

for failing to challenge the discretionary aspects of his sentence on appeal.

      The PCRA court held an evidentiary hearing on the claims related to the

defense expert and the discretionary aspects of the sentence. At the hearing,

Palmer testified that he had requested a direct appeal following sentencing.

He said that because the Commonwealth’s case was based on the surveillance


                                     -7-
J-A20045-22


video, he believed that he should have had an expert testify to refute

Detective Wearing’s testimony. He discussed the possibility of an expert with

trial counsel and she said she did not believe it was necessary. He and his

family researched defense experts prior to trial and believed that there were

experts available who could have testified on his behalf but he did not identify

anyone specifically.

      Palmer said a defense expert would have been helpful in refuting

Detective Wearing’s testimony he did not believe the shooter could be

identified from the grainy, black and white footage of the shooting.         He

admitted to being depicted in the color footage earlier in the day but said only

the black and white footage captured the shooting. Because the police only

recovered a pair of sneakers from his home and his fingerprints from the

baggie of narcotics, he believed Detective Wearing’s testimony identifying him

on the video was crucial to the Commonwealth’s case. On cross-examination,

Palmer testified that he met with trial counsel at least once prior to trial but

could not recall when he spoke with her about hiring an expert.

      Next, appellate counsel testified that he chose to raise the two above-

described issues on appeal after reviewing the entire record for possible

issues. He said that it was possible that he could have challenged the sentence

as excessive. It was his practice to only raise the issues that were most likely

to garner relief, and he believed the sufficiency issue and the challenge to

Detective Wearing’s testimony were the strongest issues in Palmer’s case. He


                                     -8-
J-A20045-22


believed he would not be successful in challenging the sentence because each

of the aggravated assault sentences fell at the bottom of the standard range

of the sentencing guidelines.     He testified that including the sentencing

challenge in the brief would distract from the stronger issues, and if he had

thought the sentencing claim would be successful, he would have raised it.

      Finally, trial counsel testified that she chose to raise a defense of

misidentification based on the gaps in the surveillance video. She contended

that the person depicted in the shooting video was not Palmer, who was

depicted earlier but had disappeared from the frame prior to the shooting.

She recalled that the Commonwealth also presented evidence of Palmer’s

statement to Detective Rocks, his DNA on the package of narcotics found at

the scene, and evidence that Palmer was wearing the eyeball t-shirt at the

time of his arrest. She agreed that the DNA report from the narcotics was

inconclusive as to the DNA of two other individuals.

      Trial counsel testified that she believed the video was strong evidence

in favor of the Commonwealth. She said the footage was black and white

when it was dark outside but was in color during the daytime.                The

Commonwealth made a compilation using footage from the two cameras that

included some arrows and markings.        She recalled that Palmer’s face was

visible in the daylight portions of the videos. Trial counsel felt that an expert

was not necessary to refute Detective Wearing’s testimony:

      What Detective W[e]aring largely testified to was consistencies
      and the people in terms of their clothing and their appearance.

                                      -9-
J-A20045-22


      He testified as a lay witness. I did not believe that a defense
      expert who would provide some specialized knowledge to assist
      the jury in determining similarities and differences in physical
      appearance and clothing.       I felt that that was a factual
      determination for the jury to make on their own.

Notes of Testimony, 10/7/21, at 38.           She said that she had previously

consulted with expert witnesses regarding misidentification but had never

called one during a trial. In Palmer’s case, she “didn’t think an expert would

bring some specialized knowledge that would aid the jury in determining the

similarities and differences of the man on the video. They are purely factual

questions.” Id. at 39. On cross-examination, she testified that she had never

identified any technical or authentication issues concerning the footage and

that she had adequate time to review the videos before trial.

      The PCRA court concluded that appellate counsel had made a reasonable

strategic decision to not raise a sentencing issue on appeal and could not be

found ineffective for exercising her professional judgment.       Regarding the

expert witness, it first observed that Palmer had not produced a certification

from such a witness to establish that such an expert existed, was available to

testify, and would have provided testimony that benefitted the defense. Thus,

it concluded that the petition did not properly plead and prove the claim and

failed on that basis alone. Additionally, the PCRA court held that trial counsel

had made all appropriate objections to the video during trial, and that the

identification of Palmer as the shooter was properly left to the jury as the fact-

finder. Moreover, trial counsel’s strategic decision to challenge the gaps in


                                     - 10 -
J-A20045-22


the video and argue misidentification was a reasonable one. Accordingly, the

PCRA court dismissed the petition. Palmer timely appealed and he and the

PCRA court have complied with Pa. R.A.P. 1925.3

                                               II.

        Palmer raises three challenges to the effectiveness of prior counsel:

whether trial counsel was ineffective for failing to present an independent

video expert, whether appellate counsel was ineffective for failing to challenge

the discretionary aspects of his sentence, and whether trial counsel was

ineffective for failing to challenge the weight of the evidence in the post-

sentence motion.       “To prove counsel ineffective, the petitioner must show

that:    (1) his underlying claim is of arguable merit; (2) counsel had no

reasonable basis for his action or inaction; and (3) the petitioner suffered

actual prejudice as a result.” Commonwealth v. Sarvey, 199 A.3d 436, 452

(Pa. Super. 2018).

        Generally, counsel’s assistance is deemed constitutionally
        effective if he chose a particular course of conduct that had some
____________________________________________


3 “The standard of review of an order dismissing a PCRA petition is whether
that determination is supported by the evidence of record and is free of legal
error.” Commonwealth v. Weimer, 167 A.3d 78, 81 (Pa. Super. 2017).
“The PCRA court’s findings will not be disturbed unless there is no support for
the findings in the certified record.” Id. (citation omitted). “[A] PCRA court
has discretion to dismiss a PCRA petition without a hearing if the court is
satisfied that there are no genuine issues concerning any material fact; that
the defendant is not entitled to post-conviction collateral relief; and that no
legitimate    purpose     would    be   served     by  further    proceedings.”
Commonwealth v. Brown, 161 A.3d 960, 964 (Pa. Super. 2017) (citations
omitted).


                                          - 11 -
J-A20045-22


      reasonable basis designed to effectuate his client’s interests.
      Where matters of strategy and tactics are concerned, finding that
      a chosen strategy lacked a reasonable basis is not warranted
      unless it can be concluded that an alternative not chosen offered
      a potential for success substantially greater than the course
      actually pursued.

Commonwealth v. Spotz, 84 A.3d 294, 311-12 (Pa. 2014) (citations

omitted).

      “[F]ailure to prove any of these prongs is sufficient to warrant dismissal

of the claim without discussion of the other two.”        Commonwealth v.

Robinson, 877 A.2d 433, 439 (Pa. 2005) (citation omitted). We presume

that counsel has rendered effective assistance.       See Commonwealth v.

Treiber, 121 A.3d 435, 445 (Pa. 2015). Finally, counsel cannot be ineffective

for failing to pursue a meritless claim. Commonwealth v. Rykard, 55 A.3d

1177, 1190 (Pa. Super. 2012).

                                      A.

      To succeed on a claim that counsel was ineffective for failing to call a

witness at trial, a PCRA petitioner must establish:

      (1) the witness existed; (2) the witness was available to testify
      for the defense; (3) counsel knew, or should have known, of the
      existence of the witness; (4) the witness was willing to testify for
      the defense; and (5) the absence of the testimony of the witness
      was so prejudicial as to have denied the defendant a fair trial.

Commonwealth v. Wantz, 84 A.3d 324, 331 (Pa. Super. 2014) (citation

omitted). “A failure to call a witness is not per se ineffective assistance of

counsel for such decision usually involves matters of trial strategy.”




                                     - 12 -
J-A20045-22


Commonwealth v. Sneed, 45 A.3d 1096, 1108-09 (Pa. 2012) (quotations &

citation omitted).

      The PCRA court did not err in concluding that Palmer failed to carry his

burden of pleading and proving he was entitled to relief on this claim. In his

petition, Palmer identified an expert who specializes in video enhancement,

authentication and analysis, and attached a print-out from the expert’s

website describing his services and areas of expertise. Memorandum of Law

in Support of Amended Petition for Relief Pursuant to [PCRA], 8/18/20, at 15

& Appendix A.        He further argued, “[o]bviously there are other expert

witnesses that trial counsel could have retained.” Id. at 15. He did not attach

a certification from any expert witness detailing testimony that they would

have offered in Palmer’s defense and he did not call any experts to testify at

the evidentiary hearing.

      The PCRA court properly concluded that this pleading did not conform

to the requirements for relief under the PCRA, which require a petitioner to

attach a witness certification for each intended witness when he requests an

evidentiary hearing on a petition.        42 Pa.C.S. § 9545(d)(1) (requiring

certification by witness, petitioner or counsel detailing the substance of the

proposed witness’s testimony).      Additionally, Palmer did not establish the

elements of an ineffectiveness claim related to failure to call a witness at trial.

See Wantz, supra. While he identified one possible witness who specializes

in forensic examination of videos, he did not plead that this witness was


                                      - 13 -
J-A20045-22


available and willing to testify at his 2016 trial.   He did not explain what

testimony the expert could have offered to rebut Detective Wearing’s lay

opinion that Palmer was the shooter depicted in the surveillance video. As a

result, he has not established that the absence of this hypothetical expert

“was so prejudicial as to have denied [him] a fair trial.” Id.

      Moreover, trial counsel testified at the evidentiary hearing that she did

not retain a video expert because she believed identification was a factual

issue properly within the province of the jury and that she did not need an

expert to rebut Detective Wearing’s lay testimony.       We agreed with this

reasoning when disposing of Palmer’s challenge to Detective Wearing’s

testimony in his direct appeal.    See Palmer, supra, at 101.       Thus, trial

counsel articulated a reasonable basis for her chosen strategy.        Without

evidence of more specific expert testimony that would have supported his

defense of misidentification, Palmer has not convinced us that his preferred

strategy would have had a “substantially greater” potential for success.

Spotz, supra; Sneed, supra. No relief is due.

                                      B.

      Next, Palmer argues that appellate counsel was ineffective for failing to

challenge his sentence as excessive and unreasonable. However, appellate

counsel articulated a reasonable basis for declining to pursue this issue on

appeal. He explained that after reviewing all materials in Palmer’s file, he

concluded that the two issues he raised on appeal were the strongest. He did


                                    - 14 -
J-A20045-22


not want to distract from those issues by raising a sentencing claim that he

believed, based on his experience, would not garner relief.            It is well-

established that “[t]he process of winnowing out weaker arguments on appeal

and focusing on those more likely to prevail, far from being evidence of

incompetence,    is   the   hallmark   of      effective   appellate   advocacy.”

Commonwealth v. Staton, 120 A.3d 277, 294 (Pa. 2015) (citation omitted).

Here, while Palmer did not ultimately prevail on direct appeal, one of the

judges on the direct appeal panel agreed with appellate counsel’s argument

and would have vacated one of the aggravated assault convictions for lack of

sufficient evidence. See Palmer, supra, at *105-06 (Ransom, J., concurring

and dissenting). Appellate counsel’s choice to focus his advocacy on the issues

more likely to garner relief was reasonable.

      Moreover, Palmer’s claim that his sentence was excessive lacks arguable

merit.   Palmer was sentenced at the bottom of the standard range of the

sentencing guidelines for the two counts of aggravated assault and all other

sentences were imposed concurrently.        The trial court reviewed a PSI and

placed a lengthy explanation of its reasoning for the sentence imposed on the

record, thoroughly addressing Palmer’s history, his rehabilitative needs, the

seriousness of the offense and the protection of the community. Notes of

Testimony, 10/28/16, at 17-22; see also 42 Pa.C.S. § 9721(b). Under these

circumstances, “Pennsylvania law views the sentence as appropriate under

the Sentencing Code.” Commonwealth v. Hill, 210 A.3d 1104, 1117 (Pa.


                                    - 15 -
J-A20045-22


Super. 2019) (internal quotations & citation omitted). Because Palmer would

not have been entitled to relief on this issue, appellate counsel cannot be

found ineffective for failing to raise it. Rykard, supra.

                                               C.

       Finally, Palmer argues that trial counsel was ineffective for failing to

challenge the weight of the evidence to support his convictions in a post-

sentence motion.4 “An allegation that the verdict is against the weight of the

evidence is addressed to the discretion of the trial court.” Commonwealth

v. Sullivan, 820 A.2d 795, 805-06 (Pa. Super. 2003) (citation omitted). “Trial

judges, in reviewing a claim that the verdict is against the weight of the

evidence, do not sit as the thirteenth juror. Rather, the role of the trial judge

is to determine that notwithstanding all the facts, certain facts are so clearly

of greater weight that to ignore them or to give them equal weight with all the

facts is to deny justice.” Commonwealth v. Widmer, 744 A.2d 745, 752

(Pa. 2000) (quotations omitted). A new trial is appropriate only when the

verdict “is so contrary to the evidence as to shock one’s sense of justice.”

Commonwealth v. Olsen, 82 A.3d 1041, 1049 (Pa. Super. 2013) (citation


____________________________________________


4 When evaluating a challenge to the weight of the evidence to support a
conviction, this Court does not reweigh the evidence presented at trial, but
rather evaluates the trial court’s denial of the motion for a new trial for an
abuse of discretion. Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa.
2013). A trial court’s determination that the verdict was not against the
weight of the evidence is “[o]ne of the least assailable reasons for granting a
new trial.” Id. (citation omitted).


                                          - 16 -
J-A20045-22


omitted). “[T]he evidence must be so tenuous, vague and uncertain that the

verdict shocks the conscience of the court.” Commonwealth v. Akhmedov,

216 A.3d 307, 326 (Pa. Super. 2019) (en banc) (citation omitted).

        In rejecting this claim, the PCRA court reviewed the evidence adduced

at trial and concluded that the jury’s verdict did not shock the conscience.5

PCRA Court Opinion, 11/18/21, at 6-7. The jury viewed the footage taken

from the deli, which showed an individual in a distinctive eyeball t-shirt, dark

shorts with white stitching, white socks pulled up to his shins and dark

sneakers walking back and forth in front of the deli during the day.        The

individual was a tall, thin black male with a short afro. While the shooter wore

a dark jacket instead of the eyeball t-shirt, he had the same shorts, socks,

sneakers, build and hairstyle as well as the distinct “strut” that matched the

individual seen on the video earlier in the day. Notes of Testimony, 8/17/16,

at 89-90. The individual in the dark jacket made a “shooting-type” motion

with his arm at the exact time that Kelsey was shot further down the block.

Id. at 84. Fired cartridge casings were recovered from the area.

        After viewing the surveillance video, Detectives Wearing and Rocks left

the deli and immediately saw Palmer across the street wearing the eyeball t-

shirt. Palmer matched the individual’s other physical characteristics and had

the same distinctive gait. After his arrest, Palmer confirmed that he was the



____________________________________________


5   The PCRA court denied relief on this claim without an evidentiary hearing.

                                          - 17 -
J-A20045-22


individual seen on the footage in the eyeball t-shirt, though he denied

responsibility for the shooting. He asked Detective Rocks “what his bail would

be if he shot this girl by accident.” Id. at 137. Finally, shoes matching the

video were recovered from his home and his DNA was discovered on a bag of

narcotics dropped at the scene of the shooting.

      The PCRA court did not abuse its discretion in finding that this evidence

was consistent with the guilty verdict and did not shock its conscience. The

jury viewed the recovered footage throughout the trial and was entitled to

conclude that Palmer was the individual depicted at the time of the shooting.

Olsen, supra. Trial counsel could not be ineffective for failing to pursue a

meritless motion and no relief is due.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2022




                                    - 18 -